Citation Nr: 1759117	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-19 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for chronic kidney disorder.  

2.  Entitlement to service connection for prostate cancer.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1955.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
 July 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi. Jurisdiction of this matter is currently with the RO located in Seattle, Washington.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in August 2017.  A transcript of that hearing is associated with the electronic claims file.  

The issues of entitlement to service connection for prostate cancer and peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Evidence from the Defense Threat Reduction Agency (DTRA) establishes that the Veteran is a confirmed participant of Operation TEAPOT, conducted at the Nevada Test Site in 1955.  

2.  The Veteran participated in a radiation risk activity, as defined by VA regulations, during service and is a radiation-exposed Veteran.  

3.  The Veteran's chronic kidney disorder manifested many years after service and the medical evidence of record does not show it is related to active service, including exposure to ionizing radiation.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for chronic kidney disorder have not been met.  38 U.S.C. 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.311 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more disabling within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

The Veteran contends that his chronic kidney disorder is a result of active service, possibly from exposure to radiation.  The Veteran is a confirmed radiation-exposed Veteran, however the competent evidence of record shows that service connection for a chronic kidney disorder is not warranted.  

If a Veteran exposed to radiation during active duty later develops one of the diseases listed in 38 U.S.C. § 1112(c) or 38 C.F.R. § 3.309(d), a rebuttable presumption of service connection arises.  See 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  These diseases are ones in which the VA Secretary has determined that a positive association with radiation exposure exists.  

Second, service connection may be established if a radiation-exposed Veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b) or established by competent scientific or medical evidence to be a radiogenic disease), and if the VA Under Secretary for Benefits determines that a relationship does in fact exist between the disease and the Veteran's exposure in service.  When a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim under the provisions of 38 C.F.R. § 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b).  

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a Veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).  

When it has been determined that a Veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the Under Secretary for Benefits for further consideration.  The Under Secretary for Benefits is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the Under Secretary for Benefits determines that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, then the Under Secretary for Benefits shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311.  

Dose data is requested from the Department of Defense (DOD) in claims based on participation in atmospheric nuclear testing, and claims based on participation in the U.S. occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  

In all other claims involving radiation exposure, a request will be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

The third and final way of establishing direct service connection is by showing that the disease or malady was incurred during or aggravated by the active military service, a task which includes the burden of tracing causation to a condition or event during the active military service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

In the present case, the Veteran's chronic kidney disorder is not a disease listed for presumptive service connection for exposure to ionizing radiation.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's chronic kidney disease is not a radiogenic disease under 38 C.F.R. § 3.311(b).  The Veteran has not cited or submitted competent scientific or medical evidence that his chronic kidney disorder is a radiogenic disease.  38 C.F.R. § 3.311.  As the Veteran has not established that his chronic kidney disorder is a potentially radiogenic disease, VA has not referred the claim for that condition to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311.  

Additionally, the medical evidence of record does not show the Veteran's chronic kidney disease was related to active service notwithstanding the ionizing radiation exposure.  

The Veteran's service treatment records (STRs) do not show treatment for or complaints of kidney dysfunction.  The Veteran's entrance examination in January 1953 was normal; blood pressure was noted as 138/72.  A June 1954 flight medical examination was normal; blood pressure was 130/60 recumbent and 138/50 standing.  The Veteran's November 1955 medical examination for discharge was normal; the box for genitourinary conditions was marked normal and blood pressure was noted as 96/70.  The associated urine test had no notations that it was abnormal.  

Post-service medical records show a note in August 2007 from a private physician that the Veteran had renal insufficiency which was "most likely secondary to high blood pressure."  A January 2012 medical treatment notes that the Veteran's kidney function "fluctuates" but "has been in the 30-40 percent range for the last 5 years or so."  

To trigger VA's duty to provide an examination or medical opinion, the evidence of record must (a) contain competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establish that the Veteran suffered an event, injury, or disease in service; (c) indicate that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and (d) not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's medical evidence of record documents that he has a diagnosis of chronic kidney disorder.  The Veteran's personnel records and DOD correspondence substantiate that the Veteran was exposed to ionizing radiation.  However, chronic kidney disorder has not been established as a presumptively linked disease relating to exposure to ionizing radiation, nor has the Veteran submitted competent scientific evidence to document that the condition could be a radiogenic disease.  The Veteran's STRs show no injuries or treatment for kidney conditions or notations related to poor kidney functioning.  The submitted medical evidence does contain an opinion by a doctor that the Veteran's chronic kidney condition is related to high blood pressure.  The Veteran is not currently service-connected for any condition, to include high blood pressure.  The Board finds that there is sufficient medical evidence for VA to make a decision on this claim without remanding this claim for a medical opinion or examination.  

As explained in the preceding sections, a review of the record reveals no competent evidence, to include the Veteran's lay statements, which could show the he suffered an event, injury, or disease in service, or a potential nexus between his current disability and any alleged event in service.  The medical evidence of record does contain a competent medical opinion which goes against service connection.  

As the most probative and persuasive evidence is against finding that the Veteran's current chronic kidney disorder is related to service, service connection is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for chronic kidney disorder is denied.  


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

The Veteran was treated for prostate cancer in 1999 and had a prostatectomy.  The Veteran testified at the August 2017 hearing that his PSA levels had been steadily increasing since the 1980s.  

Prostate cancer is deemed a radiogenic disease under 38 C.F.R. § 3.311(b)(2) and it manifested within the period specified by regulation (more than 5 years after exposure; 38 C.F.R. § 3.311(b)(5)).  

As explained above, the Veteran was confirmed as having been exposed to ionizing radiation during active service.  During the Veteran's August 2017 hearing, he testified that, in addition to being present at the Nevada Test Site during detonation of an atomic bomb at Operation TEAPOT, he also performed duties as a radiation monitor in Japan.  The Veteran testified that in Japan he wore no protective clothing or radiation badge and was trained to search for radioactive material using actual radioactive material, specifically Strontium-90.  

Pursuant to 38 C.F.R. § 3.311 the RO referred the Veteran's claim for prostate cancer, a radiogenic disease, for evaluation of his atomic participation by the Defense Threat Reduction Agency (DTRA).  The DTRA, in a June 2012 letter, confirmed the Veteran's exposure to ionizing radiation as a result of participation in Operation TEAPOT and outlined an estimated exposure level for the Veteran.  

Based on the estimated exposure contained in the DTRA letter, the RO denied the Veteran's claim in July 2012.  The Administrative Decision states that claims should be referred to the Under Secretary for Health if a Veteran "participated in more than one atmospheric nuclear weapons test series and/or was exposed to radiation in more than one year."  Although the Veteran confirmed his Operation TEAPOT activities in the response letter to the June 2012 DTRA letter, the RO did not consider that the Veteran had potential exposure to radiation in more than one year.  The Veteran's personnel records show that he was stationed in Japan in 1953 and 1954, whereas his participation in Operation TEAPOT was in 1955.  

As the record shows that the Veteran was potentially exposed to radiation in more than one year, the RO should refer his prostate cancer claim to the Under Secretary for Health, Office of Public Health & Environmental Hazards, for an individual medical opinion using the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) computer software.  

As for the Veteran's claim of peripheral neuropathy, the Veteran has submitted a scientific article pertaining to the relationship between radiation treatment for cancers such as prostate cancer and the development of peripheral neuropathy.  

The Veteran's medical treatment records show that a private doctor in August 2007 opined that the "numbness and tingling" in the Veteran's feet was related to previous alcohol use.  

The Veteran underwent a VA examination for peripheral neuropathy in October 2012.  The record does not contain a service-connection opinion related to this examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An addendum opinion should be requested which also takes into account the Veteran's contentions and scientific articles supporting a connection between prostate cancer treatment and peripheral neuropathy.  

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran, identify and obtain any outstanding medical treatment records.  

2.  Upload all pages of the July 2012 rating decision into the electronic claims file.  

3.  Refer the Veteran's claim for prostate cancer to VHA in accordance with instruction under section 6 on the worksheet associated with the July 2012 administrative decision.  Section 6 states that a Veteran who was potentially exposed to radiation in more than one year shall have an individual medical opinion using the IREP of the NIOSH computer software.  The Veteran has credibly testified to radiation exposure at more than one location in more than one year.  

4.  Request an addendum opinion for the October 2012 VA peripheral neuropathy examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

If the examiner determines that a new VA examination is required to obtain the opinions, then schedule the Veteran for a new VA examination for peripheral neuropathy.  

For any peripheral neuropathy diagnosis, the examiner should answer/discuss the following in his or her opinion:

(a)  Is it at least as likely as not (i.e. 50 percent probability) that peripheral neuropathy was caused by the Veteran's active service, to include his inservice exposure to radiation?

(b) Is it at least as likely as not (i.e. 50 percent probability) that the Veteran's peripheral neuropathy was caused by treatment (radiogenic or otherwise) for prostate cancer?

(i)  this opinion should include reference to the scientific article submitted by the Veteran (and any other relevant scientific or medical research) pertaining to a connection between radiogenic treatment for prostate cancer and the development of peripheral neuropathy;  

(c) Is it at least as likely as not (i.e. 50 percent probability) that the Veteran's peripheral neuropathy was caused by exposure to ionizing radiation?

(d) Is it at least as likely as not (i.e. 50 percent probability) that the Veteran's peripheral neuropathy was caused by prior alcohol use?

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of peripheral neuropathy disability symptoms or conditions in the medical record.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

5.  After undertaking any necessary additional development, readjudicate the remaining issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


